ALLOWANCE
Claims 1-3, 5, 21, 22, 24, 28, and 32-34 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Molly Lawson, Registration No. 58890, on 02/05/2021 and 02/12/2021.

The application has been amended as follows: 

Please Amend Claim 1 to:

1.  A method in a computing system, comprising: 
receiving, from a first user, a selection  of a portion of [[a]] an electronic document, the first user being an owner of the electronic document;
receiving, from the first user, a designation of the selected electronic document portion as being subject to approval-gated sharing, wherein the approval-gated sharing specifies whether approval is needed for incorporation of the selected electronic document portion into other electronic documents;
receiving, from the first user, a sharing parameter for the selected electronic document portion, the sharing parameter including a set of users requiring approval to incorporate the selected electronic document portion into another electronic document; 
electronic document portion; [[and]] 
persistently storing in a storage device an indication that the selected electronic document portion is subject to approval-gated sharing, an indication of the sharing parameter, and an indication of the second user;
receiving input from a requesting user, the requesting user being from the set of users requiring approval, to incorporate at least a subset of the selected electronic document portion into a separate electronic document; 
in response to the input from the requesting user, presenting a request to approve incorporation of the subset of the selected electronic document portion into the separate electronic document, 
the request presented to at least one of the owner of the electronic document and the second user associated with the subset of the selected electronic document portion, 
wherein presenting the request includes identifying the requesting user, identifying the separate electronic document, presenting an indication of an incorporation mode selected by the requesting user, and presenting a preview of the incorporation of the subset of the selected electronic document portion requested by the requesting user, 
wherein the preview includes a quotation of  the subset of the selected electronic document portion shown incorporated in the separate electronic document pursuant to the incorporation of the subset of the selected electronic document portion requested by the requesting user; and 
receiving, from at least one of the owner of the electronic document and the second user, approval of the request. 

Please Amend Claim 2 to:
electronic document portion includes receiving a selection of an approval-gated sharing visual control and receiving a  highlighting of the selected electronic document portion after selection of the approval-gated sharing visual control.  


Please Amend Claim 3 to:
3. The method of claim 1, further comprising: receiving, from the first user, a specification of a plurality of different revision modes for revising the selected electronic document portion.

Please Amend Claim 5 to:
5. The method of claim 1, further comprising: receiving, from the first user, a criteria for automatically approving sharing requests for the selected electronic document portion.

Please CANCEL Claim 6. 

Please CANCEL Claim 7. 

Please Amend Claim 21 to:
21.    The method of claim 1, further comprising: in response to receiving the designation of the selected electronic document portion being subject to approval-gated sharing, displaying a visual indication that the selected electronic document portion is subject to approval-gated sharing, wherein the visual electronic document portion from other electronic document portions of the electronic document.

Please Amend Claim 22 to:
22.     The method of claim 1, further comprising: receiving a second sharing parameter for the selected electronic document portion, the second sharing parameter including an indication of whether the selected electronic document portion is eligible for re-sharing between multiple additional users and at least one re-sharing requirement for re-sharing between multiple additional users.

Please Cancel Claim 23. 

Please AMEND Claim 24 to:
24. A computing system, comprising: 
a processor; and 
a memory having contents that, when executed by the processor: 
receive, from a first user, a selection  of a portion of [[a]] an electronic document, the first user being an owner of the electronic document;
receive, from the first user, a designation of the selected electronic document portion as being subject to approval-gated sharing, wherein the approval-gated sharing specifies whether approval is needed for incorporation of the selected electronic document portion into other electronic documents;
receive, from the first user, a sharing parameter for the selected electronic document portion, the sharing parameter including a mechanism for providing approval, wherein the mechanism for providing approval is selected from a group consisting of email message, text message, and application notification; 
receive, from the first user, an identification of a second user authorized to approve sharing requests for the selected electronic document portion; [[and]] 
persistently store in a storage device an indication that the selected electronic document portion is subject to approval-gated sharing, an indication of the sharing parameter, and an indication of the second user;
receiving input from a requesting user, the requesting user being from the set of users requiring approval, to incorporate at least a subset of the selected electronic document portion into a separate electronic document; 
in response to the input from the requesting user, presenting a request to approve incorporation of the subset of the selected electronic document portion into the separate electronic document via the mechanism for providing approval, 
the request presented to at least one of the owner of the electronic document and the second user associated with the subset of the selected electronic document portion, 
wherein presenting the request includes identifying the requesting user, identifying the separate electronic document, presenting an indication of an incorporation mode selected by the requesting user, and presenting a preview of the incorporation of the subset of the selected electronic document portion requested by the requesting user, wherein the preview includes a quotation of  the subset of the selected electronic document portion shown incorporated in the separate electronic document pursuant to the incorporation of the subset of the selected electronic document portion requested by the requesting user; and 
receiving, from at least one of the owner of the electronic document and the second user, approval of the request. 

Please CANCEL Claim 25.
Please CANCEL Claim 26.
Please CANCEL Claim 27.
Please AMEND Claim 28 to:
Claim 28. A non-transitory computer-readable medium having contents configured to cause a computing system to: 
receive, from a first user, a selection  of a portion of [[a]] an electronic document, the first user being an owner of the electronic document; 
receive, from the first user, a designation of the selected electronic document portion as being subject to approval-gated sharing, wherein the approval-gated sharing specifies whether approval is needed for incorporation of the selected electronic document portion into other electronic documents; 
receive, from the first user, a sharing parameter for the selected electronic document portion, the sharing parameter including an approved editing mode usable by an incorporating user when making a revision to the selected electronic document portion; 
receive, from the first user, an identification of a second user authorized to approve sharing requests for the selected electronic document portion; and 
in a storage device an indication that the selected electronic document portion is subject to approval-gated sharing, an indication of the sharing parameter, and an indication of the second user;  
receiving input from a requesting user, the requesting user being from the set of users requiring approval, to incorporate at least a subset of the selected electronic document portion into a separate electronic document; 
in response to the input from the requesting user, presenting a request to approve incorporation of the subset of the selected electronic document portion into the separate electronic document, 
the request presented to at least the owner of the electronic document and the second user associated with the subset of the selected electronic document portion, 
wherein presenting the request includes identifying the requesting user, identifying the separate electronic document, presenting an indication of an incorporation mode selected by the requesting user, and presenting a preview of the incorporation of the subset of the selected electronic document portion requested by the requesting user, wherein the preview includes a quotation of  the subset of the selected electronic document portion shown incorporated in the separate electronic document pursuant to the incorporation of the subset of the selected electronic document portion requested by the requesting user; and 
receiving, from at least one of the owner of the electronic document and the second user, approval of the request.
Please CANCEL Claim 29.
Please CANCEL Claim 30. 
Please CANCEL Claim 31.
Please ADD Claim 32:
Claim 32. The method of claim 1, wherein the incorporation mode includes the requesting user specifying how a revision made to the selected electronic document portion affects the incorporation of the subset of the selected electronic document portion in the separate electronic document. 
Please ADD Claim 33:
33. The computing system of claim 24, wherein the incorporation mode includes the requesting user specifying how a revision made to the selected electronic document portion affects the incorporation of the subset of the selected electronic document portion in the separate electronic document.
Please ADD Claim 34:
34. The non-transitory computer-readable medium of claim 28, wherein the incorporation mode includes the requesting user specifying how a revision made to the selected electronic document portion affects the incorporation of the subset of the selected electronic document portion in the separate electronic document. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Regarding independent claims 1, 24, and 28, the prior art broadly discloses document transclusion. The present invention differs from the prior art of record in that the present invention requires a first user who is an owner of an electronic document to designate a selected electronic document portion as being subject to approval-gated sharing,  identify a sharing parameter of the selected electronic document portion, identify a second user authorized to approve sharing requests of the selected electronic document portion, and, when a requesting user requests to incorporate at least a subset of the selected electronic document portion into a separate electronic document, presenting a request to at least one of the owner of the electronic document and the second user, wherein the request includes identifying the requesting user, identifying the separate electronic document, presenting an indication of an incorporation mode selected by the requesting user, and presenting a preview of the incorporation of the subset of the selected electronic document portion requested by the requesting user, wherein the preview includes a quotation of  the subset of the selected electronic document portion shown incorporated in the separate electronic document pursuant to the incorporation of the subset of the selected electronic document portion requested by the requesting user.  None of the prior art of record, both alone and/or in combination, discloses, teaches, nor suggests the combination of elements as claimed.  Therefore, the recited limitations, in the specific combinations as recited in the independent claims 1, 24, and 28, define patentability of the claims over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483.  The examiner can normally be reached on Monday-Friday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER E NICHOLS/Examiner, Art Unit 2142                                                                                                                                                                                                        February 13, 2021